Citation Nr: 1530974	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease status post fusion surgery.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1983 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in Salt Lake City, Utah. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, in a February 2015 appellate brief, the representative alleged that the Veteran's low back disorder had worsened since the last VA examination which took place in April 2011.  There is little evidence to verify this claim; the most recent treatment records associated with the claims file are dated prior to November 2011.  As such, remand for a current examination is warranted.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

On remand the Veteran should be afforded an opportunity to identify any relevant treatment records not currently associated with the claims file.  The AOJ should also obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided an opportunity to identify the locations and dates of any treatment for his service-connected lumbar degenerative disc disease during the period on appeal.  The AOJ should then associate with the claims file any identified records and any outstanding VA treatment records.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity his service-connected lumbar spine disorder.  In accordance with the latest worksheet for rating spine disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his lumbar spine disorder.  The examiner must also describe all functional impairment, to include a discussion as to any effect the lumbar spine disorder has on the Veteran's ability to work.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The examiner must provide a fully reasoned and supported rationale for any opinion offered.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




